Citation Nr: 0507955	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-32 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for asthma.

2.  Entitlement to a compensable rating for chronic 
tonsillitis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The RO confirmed and continued a 30 
percent evaluation for asthma and a zero percent 
(noncompensable) evaluation for chronic tonsillitis.

In December 2004, the Board remanded this matter for the RO 
to afford the veteran an opportunity for a hearing before a 
Veterans Law Judge at that facility, as he had requested in 
October 2004.  Thereafter, in February 2005, the veteran 
testified before the undersigned Veterans Law Judge, sitting 
in Washington, DC, via videoconference.  A transcript of the 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is required before final adjudication 
of the veteran's claims.

During his February 2005 hearing, the veteran indicated that 
he had sought treatment at the Spark M. Matsunaga VA Medical 
Center within the previous six months for both of his 
service-connected disabilities.  The most recent VA medical 
records associated with the veteran's claims file are dated 
in December 2003.  Since the veteran has contended that his 
asthma and tonsillitis disabilities have worsened, the Board 
believes that a remand is necessary to obtain these records 
and fully evaluate the veteran's current level of disability.

Thus, due process demands that this case be REMANDED to the 
RO for the following action:

1.  The RO should request all medical records 
from the VA Pacific Islands Health Care 
System, Spark M. Matsunaga Medical Center, in 
Honolulu, Hawaii, regarding the veteran's 
treatment for asthma and tonsillitis, for the 
period from December 2003 to the present.

2.  Thereafter, the RO should readjudicate the 
veteran's claim for increased ratings, in 
excess of 30 percent for asthma and in excess 
of zero percent for chronic tonsillitis.  If 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the July 2004 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


